DICE, Judge.
This is an appeal by E. Colley Sullivan and M. E. Fields as sureties upon the bail bond of Rufus Martin Eagle Deer from a final judgment of the County Criminal Court No. 2 of Dallas County upon a forfeiture of said bond.
The citation issued and served upon appellants, drawn under Rule 101 of the Texas Rules of Civil Procedure, summond them “to be and appear before the County Criminal Court No. 2 of Dallas County, Texas, at the Courthouse of said County, by filing a written answer at or before 10:00 o’clock A.M. of the Monday next after the expiration of twenty (20) days after the date of service of this citation, and show cause why the forf etiure of said bond should not be made final.”
*460In Cause No. 32,385, styled Eddie Blue, et al, Appellants, v. The State of Texas, Appellee, this day decided, Page 449, this volume 341 S.W. 2d 917, a similar citation, drawn under Rule 101 of the Texas Rules of Civil Procedure, was held by this court to be insufficient to obtain service upon the sureties in a bond forfeiture proceeding.
For the reasons stated therein, the citation in the instant case is likewise insufficient and appellants’ motion to quash the same should have been by the court sustained.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.